Citation Nr: 1110625	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for coronary artery disease effective from August 31, 2010.

2.  Entitlement to service connection for coronary artery disease prior to August 31, 2010, to include as due to herbicide exposure or as secondary to the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric disability other than PTSD.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for fibromyalgia, to include as secondary to the service-connected PTSD.

6.  Entitlement to service connection for sexual dysfunction, to include as secondary to the service-connected PTSD.

7.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to the service-connected PTSD.

8.  Entitlement to service connection for sleep disorder/sleep apnea, to include as secondary to the service-connected PTSD.

9.  Whether the April 2005 denial of service connection for PTSD was clearly and unmistakably erroneous.

10.  Whether the April 2005 denial of service connection for a heart disability was clearly and unmistakably erroneous.

11.  Entitlement to an initial rating in excess of 10 percent for the service-connected PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska in May 2008, October 2008 and March 2009.

The issues of entitlement to an increased initial evaluation for PTSD and entitlement to service connection for coronary artery disease prior to August 31, 2010, are  addressed in the Remand that follows the Order section below.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is diagnosed with coronary artery disease.

2.  In addition to the service-connected PTSD, the Veteran has a depressive disorder that is etiologically related to his cardiac disability.

3.  The Veteran does not have a diagnosed back disorder.

4.  Fibromyalgia is not etiologically related to active service or to a service-connected disability.

5.  Sexual dysfunction not etiologically related to service or to a service-connected disability.

6.  The Veteran does not have a separately ratable sleep disorder that is etiologically related to service or to a service-connected disability.

7.  A gastrointestinal disorder was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service or to a service-connected disability.

8.  The Veteran has not identified with specificity an error of fact or law in the April 2005 rating decision, which denied service connection for PTSD and for a heart disability, that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  Coronary artery disease is presumed to be due to herbicide exposure during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2010); 75 Fed. Reg. 53, 202 (August 31, 2010).  

2.  Depressive disorder is proximately due to a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  A back disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  Fibromyalgia was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).
 
5.  Sexual dysfunction was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).
 
6.  A gastrointestinal disorder was not incurred in or aggravated by active service, its incurrence or aggravation during active service may not be presumed, and a gastrointestinal disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).
 
7.  A sleep disorder/sleep apnea was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).
 
8.  The Veteran has failed to raise a valid claim of clear and unmistakable error (CUE) in the April 2005 decision that denied service connection for PTSD.  38 C.F.R. § 3.105(a) (2010).  
 
9.  The Veteran has failed to raise a valid claim of CUE in the April 2005 decision that denied service connection for a heart disability.  38 C.F.R. § 3.105(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks the benefits enumerated on the title page.  The Board will initially consider certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case full notice, to include notice with respect to the disability-rating and effective-date elements of the claims, was provided to the Veteran by letter in December 2007, prior to the May 2008 rating decision on appeal.

The Board also finds that VA has complied with its duty to assist the Veteran in the development of the claims.  In this regard, the Board notes that service treatment records (STRs) and VA medical records have been associated with the claims folders.  The Veteran was provided with appropriate VA medical examinations regarding the claims herein decided.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Entitlement to Service Connection

Legal Principles Pertaining to Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Where a veteran served for at least 90 days during a period of war and manifests peptic ulcer disease to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised in order to more thoroughly reflect the holding in Allen, that secondary service connection is available for chronic aggravation of a nonservice-connected disorder.  The revised § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Effective from August 31, 2010, 38 C.F.R. § 3.309(e) was amended to add ischemic heart disease to those diseases presumably caused by exposure to an herbicide agent during active service.  See 75 Fed. Reg. 53,202 (August 31, 2010).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for Coronary Artery Disease

The Veteran served in the Republic of Vietnam from January 1968 to October 1968, during the qualifying period cited above.  He is also competently diagnosed with coronary artery disease (CAD), a form of ischemic heart disease (see VA heart examination performed in November 2008).

The Veteran is accordingly entitled to service connection for CAD on a presumptive basis.  38 C.F.R. §3.309(e).  The liberalizing regulation went into effect on August 31, 2010.  Therefore, he is entitled to service connection for the disability effective August 31, 2010.  See 38 C.F.R. § 3.114(a).  

Service Connection for a Psychiatric Disability other than PTSD

STRs show no indication of psychiatric symptoms in service.  In a self-reported Report of Medical History in October 1968, executed in conjunction with his separation examination, the Veteran denied history of depression or excessive worry and denied nervous trouble of any sort.  His separation physical noted clinical psychiatric evaluation as "normal."

"Depression" was added to the VA active problems list in May 2002.  At the time he was being followed by VA for heart disease, hypertension and diabetes in relation to obesity.

In January 2005 the Veteran was admitted for VA inpatient treatment for onset of vomiting and bloody stool, reportedly beginning three days prior; he also reported suicidal ideation.  The Veteran was noted to have a history of depression and alcohol withdrawal symptoms, with violent episodes in the past requiring restraint.  No new psychiatric diagnosis was entered during this inpatient treatment.

The Veteran presented to the VA primary care clinic (PCC) in December 2006 complaining of increased depression; his medication dosage was increased and he was invited to consider counseling.  A subsequent VA PCC note in July 2007 states the depression was now well-controlled by medication.

The Veteran had a VA examination in September 2008, performed by a psychologist who reviewed the claims files.  The examiner diagnosed PTSD, and assigned a Global Assessment of Functioning (GAF) score of 66 specifically for PTSD.  The examiner also diagnosed depressive disorder not otherwise specified (NOS) as due to cardiac issues and alcohol dependence, for which the examiner assigned a separate GAF score of 45.  

The file was subsequently reviewed by the same VA psychologist in March 2009. The psychologist clarified that the Veteran is not an alcohol abuser, but rather is alcohol-dependent; although research supports alcohol use as a means of self-medicating for PTSD, PTSD does not cause alcohol dependence.

The Board's action above grants service connection for CAD as presumptively due to herbicide exposure in Vietnam.  Because the evidence above shows the Veteran has a depressive disorder that is due at least in part to his CAD, with symptoms of greater severity than his symptoms related to PTSD, the Board finds service connection for depressive disorder as secondary to CAD is warranted. 


Service Connection for a Back Disorder 

In his claim, the Veteran asserted entitlement to service connection for a back disorder on a direct basis.  He stated that as a medical corpsman during service he had to lift patients constantly; when medics had backaches they simply treated each other.  The Veteran stated his back was currently very painful and that he could not bend over without the back "going out."  He requested a VA examination.

STRs show no indication of back problems.  In a self-reported Report of Medical History in October 1968, executed in conjunction with his separation physical examination, the Veteran apparently endorsed history of "back trouble of any kind" but there is no explanation by the reviewing physician, and the separation physical noted clinical evaluation of the spine as "normal."

Private treatment records dated in February 1993 show the Veteran reported pain in various muscles and joints, and also reported neck pain; he did not report low back pain or sciatica.  Thereafter, there are pages of "spinal progress" notes indicating possible chiropractic adjustments of the vertebrae, but these reports do not show diagnosis or etiology of a back disorder.

The Veteran's claims files are otherwise silent in regard to any back complaint or disorder.

On review of the file, the Board finds no diagnosed disorder of the back on which a claim for service connection may be considered.  The Board notes in that regard that "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  In that regard, lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).  However, the Veteran in this case has not asserted, and the evidence does not otherwise show, that he has had back complaints continuously since he was discharged from active service.

Based on the evidence and analysis above, the Board finds the Veteran has not shown the presence of a back disability at any time during the pendency of this claim.  Accordingly, the claim must be denied.

Service Connection for Fibromyalgia

In his claim, the Veteran asserted he has fibromyalgia, possibly secondary to a psychiatric disorder and manifested by pain in the muscles around his ankles, knees, shoulders, elbows, wrists, thumbs, entire back and neck.

STRs show no indication of fibromyalgia.  In a self-reported Report of Medical History in October 1968, executed in conjunction with his separation physical examination, the Veteran denied history of arthritis or rheumatism, and the separation physical noted clinical evaluation of the musculoskeletal and neurological systems as "normal."

Private treatment records dated in February 1993 show the Veteran reported frequent pain between the shoulders, and in the shoulders, the elbows and knees; he also reported occasional pain and stiffness in the neck.  Subsequent treatment notes, apparently chiropractic, do not show any diagnosis or etiology regarding these complaints of pain. 

The Veteran had a VA fibromyalgia examination in February 2009, performed by a physician who reviewed the claims files.  The examiner noted an impression of insertional pain consistent with diagnosis of fibromyalgia.  The examiner stated the etiology of the Veteran's fibromyalgia is somewhat difficult to determine; fibromyalgia has been associated with and is exacerbated by significant clinical depression, PTSD, or primary sleep disorders.  The examiner stated it did not appear the Veteran had been tested for obstructive sleep apnea (OSA), although as noted below the Veteran was in fact diagnosed with OSA in November 2004 after a VA sleep study.  The examiner noted a history of significant alcohol abuse, but stated there is no evidence such alcohol abuse would be a primary cause of the Veteran's fibromyalgia.

Thereafter, the files were reviewed in March 2009 by the VA psychologist who had previously examined the Veteran, to determine whether fibromyalgia was due to or aggravated by PTSD.  The psychologist consulted the in-house fulltime medical examiner as well as the in-house fulltime psychiatrist, and also reviewed the literature regarding risk factors associated with fibromyalgia.  The psychologist agreed that research shows a relationship between PTSD and fibromyalgia.  However, the psychologist explained that such a relationship is a co-relationship, or some kind of overlap; no causative relationship between PTSD and fibromyalgia has ever been shown.  In regard to aggravation, it is not likely the late-onset PTSD aggravated the fibromyalgia.  It would be more likely that the longstanding pattern of depression and alcohol use would be aggravating factors, but the history provided does not so indicate.  The examiner was unable to say that depression or alcohol abuse had permanently worsened the fibromyalgia. 
 
On review of the evidence above, the Board finds service connection for fibromyalgia is not warranted.  There is no evidence fibromyalgia is directly related to active service.  In regard to secondary service connection, the VA examiner acknowledged that fibromyalgia may be associated with significant clinical depression or PTSD, both of which are service-connected disabilities, but the history did not so indicate and he was accordingly unable to make such an association in the specific case of this Veteran.  To the degree that fibromyalgia may be associated with the Veteran's diagnosed OSA, that disorder is not a service-connected disability and cannot serve as the basis for a claim of secondary service connection.

The Board notes in that regard that the VA examiner stated fibromyalgia "may be" associated with depression.  Medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The VA examiner was clearly stating that such a relationship is possible but had not been shown in this case.

In sum, the Board has found that fibromyalgia is not etiologically related to active service or to a service-connected disability.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Service Connection for Sexual Dysfunction

In his claim, the Veteran asserted he has sexual dysfunction as a direct result of service and possibly secondary to a mental disorder.  He asserted trouble getting and maintaining an erection.

STRs show no complaint of sexual dysfunction.

In October 2002 the Veteran complained to his VA pharmacist that Gemfibrozil, a medication he was taking for treatment of hyperlipidemia, was affecting him sexually.
 
The Veteran had a VA genitourinary examination in November 2008, performed by a physician who reviewed the claims files.  The Veteran reported sexual dysfunction for the past ten or twelve years, with no sexual activity at all for the past four years.  He had loss of libido but no reported trauma to the genitalia.  Clinical examination of the genitalia was normal.  The examiner diagnosed erectile dysfunction.  The examiner stated it was not likely the erectile dysfunction was related to PTSD because PTSD, in and of itself, does not cause mechanical erectile dysfunction although it can play into libido. 
 
As noted elsewhere, the Veteran has had a number of VA psychiatric examinations.  None of those examinations indicate erectile or sexual dysfunction to be associated with the Veteran's various psychiatric diagnoses.

On review of the evidence above, the Board finds service connection for sexual dysfunction is not warranted.  There is no evidence sexual dysfunction is directly related to active service.  In regard to secondary service connection, the VA genitourinary examiner acknowledged that psychiatric disorders may affect libido, but there is no indication in any of the Veteran's psychiatric examinations that loss of libido or sexual dysfunction is related to his psychiatric problems.  There is also no indication that the Veteran has mechanical sexual dysfunction that is etiologically related to any of his service-connected medical disabilities.

In sum, the Board has found that sexual dysfunction is not etiologically related to active service or to a service-connected disability.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Service Connection for a Gastrointestinal Disability

In his claim, the Veteran asserted entitlement to service connection for gastrointestinal disorders including gastroesophageal reflux disease (GERD), acid reflux, hiatal hernia, and any other present gastrointestinal disorders on a direct basis or possibly as secondary to PTSD.  He asserted he had acid reflux 2-3 times weekly since he was in his 20s, and he had just lived with the condition.

STRs show no complaint of a gastrointestinal disorder.  In a self-reported Report of Medical History in October 1968, executed in conjunction with his separation physical examination, the Veteran denied history of frequent indigestion, and denied stomach or intestinal trouble.  The separation physical noted clinical evaluation of the abdomen and viscera as "normal."

Private treatment records dated in February 1993 show the Veteran reported frequent colon trouble and occasional difficulty with digestion.  He reported prior surgery for diverticulitis in which 14 inches of colon had been removed; the date of the surgery was not noted.  The clinician noted an impression of possible hiatal hernia two years prior (i.e., in 1991).

The Veteran had a fistulotomy at VA in December 2004.  During the preoperative consultation he complained of current dysphagia; he also reported a history of diverticulosis and diverticulitis and remote history of bowel obstruction requiring removal of 18 centimeters of bowel.  During inpatient treatment the Veteran notified the VA dietician that he had very bad reflux, and that while at home he frequently would eat small meals.  He denied problems with chewing or swallowing as long as he ate small meals, and also denied nausea or difficulties with his bowels.

In January 2005 the Veteran was admitted for VA inpatient treatment for onset of vomiting and bloody stool, reportedly beginning three days prior.  By report, the Veteran had consumed a pot of coffee on an empty stomach and had also taken numerous aspirin due to recent back strain after lifting a heavy object.  The clinical impression was probable acute gastrointestinal bleed; sources would include peptic ulcer versus gastritis versus variceal versus malignancy versus diverticular versus other.  He had diagnostic endoscopy, which revealed gastritis.  He had a subsequent esophagogastroduodenoscopy, which was grossly normal; the impression was antral nodule and gastric ulcer likely secondary to aspirin.  

A VA PCC note in July 2007 notes history of hemorrhage in the gastrointestinal tract but bladder and bowels currently working well, with no complaint.

The Veteran had a VA gastrological examination in November 2008, performed by a physician who reviewed the claims file.  The Veteran stated he belched several times per week and passed flatus daily.  He reported history of surgery for diverticulitis in 1981 and current diarrhea once every two weeks.  He denied any triggering factors for bowel or stomach issues, although stress unrelated to his active service such as financial issues could increase his gastrointestinal discomfort.  Physical examination of the abdomen was benign.  

The examiner diagnosed reflux disease, irritable bowel syndrome, diverticulitis in the past and hiatal hernia.  The examiner stated it is unlikely the Veteran's gastrointestinal problems were related to PTSD, because PTSD in and of itself does not cause structural changes in the gastrointestinal tract.  In addition, the examiner could not find any aggravation issues, because the Veteran asserted none of those items exacerbated or brought on additional gastrointestinal motility or dysmotility complaints.  In addition, PTSD does not specifically cause reflux disease, nor does it cause a structural issue such as hiatal hernia.

The Veteran was admitted for VA inpatient treatment in February 2009 for symptoms including diarrhea.  During the course of that treatment he had a sigmoidoscopy in March 2009 that was essentially normal.

On review of the evidence above, the Board finds service connection for a gastrointestinal disorder is not warranted.  There is no evidence such disorder is directly related to active service or that peptic ulcer disease was manifested within one year after the Veteran's discharge from service.  In regard to secondary service connection, the VA examiner stated that psychiatric disorder cannot cause reflux disease or structural problems; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).

In sum, the Board has found that a gastrointestinal disorder was not present until more than one year after the Veteran's discharge from service and is not etiologically related to active service or to a service-connected disability.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Service Connection for Sleep Disorder/Sleep Apnea

In his claim, the Veteran asserted entitlement to service connection for sleep disorder on a direct basis and possibly as secondary to PTSD.
  
STRs show no indication of a sleep disorder.  In a self-reported Report of Medical History in October 1968, executed in conjunction with his separation physical examination, the Veteran apparently endorsed having been a sleep-walker but denied history of frequent trouble sleeping.  

In October 2002 the Veteran complained to his VA pharmacist that Gemfibrozil, a medication he was taking for treatment of hyperlipidemia, was causing him to sleep more.

The Veteran had a VA sleep study in May 2004.  His chief sleep complaint was waking due to reports of snoring and excessive daytime somnolence (EDS).  Other medical history included obesity, depression, hypercholesterolemia, hypertension, CAD and peripheral vascular disease.  The clinical impression was obstructive sleep apnea (OSA).  Although the examination report did not cite an underlying etiology for the OSA, the Veteran was urged to lose weight.
 
The Veteran submitted a letter to VA in July 2004 asserting "sleep problems."  The specific problems he cited were nightmares and violent awakening associated with PTSD symptoms.  However, he also reported he had been diagnosed with sleep apnea and was using a CPAP machine.

The Veteran had a VA mental examination in September 2008, performed by a psychologist.  The Veteran reported sleep disturbances including fear of the dark, need for background noise such as keeping the television running, and presence of dreams and nightmares once or twice per week.  The psychologist stated sleep disturbance was only mildly due to PTSD but mainly due to alcohol dependence and co-morbid mood symptoms.   

The Veteran had a VA respiratory examination in November 2008, performed by a physician who reviewed the claims file.  The Veteran complained of insomnia for the past six years, and OSA since 2004; he also reported some daytime hypersomnolence.  Physical examination was normal.  The examiner diagnosed insomnia and OSA.  The examiner stated that PTSD does not cause OSA.  Regarding insomnia, the Veteran reported some nightmares, but these did not occur with any consistency or specific frequency.  It therefore was unlikely that sleep problems were due to or aggravated by the PTSD.

On review of the evidence above, the Board finds no medical evidence that the Veteran's OSA, which initially became manifest many years after discharge from service, is directly due to service.  The Board also finds no competent evidence the OSA is due to or aggravated by the service-connected PTSD or other service-connected medical or mental disability; OSA is a mechanical disorder, and there is no evidence of record showing the Veteran's OSA is caused or aggravated by a mental disability or by any of the Veteran's service-connected disabilities.

To the degree that the Veteran has insomnia due to nightmares caused by a service-connected psychiatric disability, "chronic sleep impairment" is  one of the rating criteria under the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130.  Accordingly, separate rating for such symptoms cannot be considered.
  
In sum, the Board has found the Veteran does not have sleep apnea or other diagnosed sleep disorder that is etiologically related to active service or to a service-connected disability.  Accordingly, the criteria for service connection are not met and the claim must be denied. 






Clear and Unmistakable Error

Legal Principles Pertaining to CUE Claims

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the adjudicator, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  .  

There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made;" (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).  

Determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel, 6 Vet. App. 242; Fugo,  6 Vet. App. 40 (1993); Russell, 3 Vet. App. 310.

Simply to allege that previous adjudications improperly weighed and evaluated evidence cannot rise to the stringent standard of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the statutes" or "failure to give due process" or other general, nonspecific claim of "error."  Fugo, 6 Vet. App. 40, 43-44.  Also, failure to address a specific rule or regulatory provision results in harmless error unless the outcome would be manifestly different.  Fugo, at 44.

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 43-44.   Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).
 
Analysis: CUE in PTSD Claim

The April 2005 rating decision denied service connection for PTSD based on a finding the Veteran had not presented a verified combat-related stressor.  The rating decision cited a VA psychiatric examination in November 2004 in which the examiner, a psychiatrist, had diagnosed adjustment disorder with depressed mood, nicotine dependence, and PTSD "if the stressors are confirmed."  The examiner had also stated an opinion that the Veteran's experiences as a medical orderly in Vietnam, although very stressful, were the expected role of a combat medic in a large hospital and therefore did not meet the DSM-IV criteria for PTSD.  The rating decision stated in summary, "[s]ervice connection for post-traumatic stress disorder is denied as there is no evidence verifying that you experienced combat stressors appropriate for the diagnosis of post-traumatic stress disorder."

The Board notes at this point that the Veteran subsequently submitted a request to reopen his claim for service connection for PTSD in November 2007, citing as a stressor that he was exposed to indirect fire while stationed in Long Binh, Vietnam.  This new stressor was confirmed, and service connection for PTSD was granted effective from November 13, 2007, the date the request to reopen was received. 

The Veteran's representative asserts that the April 2005 rating decision was clearly and unmistakably erroneous in denying service connection for PTSD for the following reasons: (1) the VA examination in November 2004 was inadequate because the examiner failed to diagnose PTSD although the Veteran's account apparently satisfied DSM-IV, and the examiner's diagnosis of  "PTSD only if the claimed stressors can be confirmed" confuses the proper function of a medical examiner and the adjudicator; and, (2) because the examination report was inadequate for the reasons stated above, the RO should have returned the report to the examiner.  See Notice of Disagreement received in May 2008.  

The Veteran's representative also asserts CUE because the RO failed to verify stressors that had been reported by the Veteran to the Vet Center in Lincoln, Nebraska as documented in a Vet Center report in September 2004.  See Notice of Disagreement received in December 2008.

In regard to the adequacy of the November 2004 VA examination cited by the Veteran's representative, the Board notes that a diagnosis of "posttraumatic stress disorder if the stressors are confirmed" is indeed awkwardly phrased, but the examiner did in fact diagnose PTSD, as indicated by Axis V (assigning a GAF of 68 for PTSD) and the rationale for opinion ("if the stressors are confirmed, then the posttraumatic stress disorder is a result of combat").  Thus, if the denial in this case had turned on whether there was a medical diagnosis of PTSD, the RO would arguably have erred in relying on an ambiguous diagnosis in the examination report.   However, the April 2005 rating decision under review denied service connection for lack of a verified stressor, not lack of a diagnosed disorder.  

The existence of an event alleged as a "stressor" that caused PTSD, although not the adequacy of the event to cause PTSD, is an adjudicative, not a medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-8 (1993).  Even if the RO had returned the case to the examiner for clarification of diagnosis, the claim would still have been denied for lack of a verified stressor.  Thus, the outcome of the case would not have manifestly been different had the RO not relied on the examination report in question, and such reliance does not constitute CUE.

In regard to the RO's alleged failure to pursue verification of the stressors that had been noted in the Vet Center report, the Board notes that breach of duty to assist in development of the claim cannot serve as a basis for claiming CUE.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App 377 (1994).

In sum, the Veteran has not identified with specificity an error of fact or law in the April 2005 denial of service connection for PTSD that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Therefore, the claim will be dismissed.  

Analysis: CUE in CAD Claim

The rating decision denied service connection for CAD as secondary to PTSD because PTSD was not a service-connected disability at that time.  In addition, the rating decision cited the report of a VA heart examination in February 2005, by a physician, that stated evidence did not show a worsening of coronary vascular disease by a mental health issue, so there was no evidence of aggravation; there was also no evidence showing CAD was incurred in or aggravated by active service.  

The Veteran's representative asserts the April 2005 rating decision was clearly and unmistakably erroneous in denying service connection for CAD for the following reasons:  (1) several other decisions by the Board awarded service connection for coronary artery disease and PTSD, thus establishing a relationship between PTSD and CAD; (2) treatises newly submitted by the Veteran's representative indicate a possible relationship between PTSD and CAD.  Thus, the April 2005decision ignored previous findings by the Board as well as current medical research.  
 
On review, the Board notes that previous decisions by the Board in the cases of other Veterans are not intended to establish precedents.  In both cases cited by the Veteran's representative, the Board had found the respective records contained positive medical opinion supporting a relationship between PTSD on the one hand and the claimed disorders on the other.  Such positive supporting evidence was absent in this case, and in fact in this case there was negative medical opinion in the report of a VA heart examination in February 2005 in which the examining physician found no evidence of such a relationship.

The Veteran's representative appears to have submitted the articles in an effort to challenge the adequacy of the report of the February 2005 VA heart examination indicating, "the current medical literature does not state any relationship concerning post-traumatic stress disorder specifically causing vascular or vessel disease" and also indicating, "there is just no documentation in the medical literature that specifically supports PTSD causing vessel disease."  One of the articles submitted by the representative is dated in 2007, two years after the examination; the other is dated in 1994, eleven years before the examination.  Thus, it is not shown that either article represents "current medical literature" contradicting the opinion of the VA examiner.  Further, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).

In sum, the Veteran has not identified with specificity an error of fact or law in the April 2005 denial of service connection for a heart disability that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Therefore, the claim will be dismissed.  


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for coronary artery disease is granted effective from August 31, 2010.

Service connection for a depressive disorder, as secondary to coronary artery disease, is granted.

Service connection for a back disability is denied.

Service connection for fibromyalgia is denied.

Service connection for sexual dysfunction is denied.

Service connection for a gastrointestinal disability is denied.

Service connection for sleep disorder/sleep apnea is denied.

As a valid claim of clear and mistakable error in the April 2005 decision denying service connection for PTSD has not been presented, the appeal to this extent is dismissed.  

As a valid claim of clear and mistakable error in the April 2005 decision denying service connection for a heart disability has not been presented, the appeal to this extent is dismissed.  


REMAND

The Board has granted service connection for depression as a psychiatric disability other than PTSD.  The Board cannot rate the service-connected PTSD until the originating agency has rated the Veteran's depression, since the depression will be rated with the PTSD.

With respect to whether service connection is warranted for coronary artery disease prior to August 10, 2010, the Board has determined that the Veteran should be afforded a VA examination to determine if his coronary artery disease is related to his exposure to herbicides in service since this disease has been added to the presumptive list because of scientific data supporting the existence of a causal relationship between herbicide exposure and the development of coronary artery disease.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should arrange for the Veteran to be afforded an examination by a cardiologist for the purpose of determining the etiology of his coronary artery disease.  The claims folder must be made available to and reviewed by the examiner.  

Based upon the review of the record, the examination results, and a review of pertinent scientific literature, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's presumed exposure to herbicides in service played a material causal role in his development of coronary artery disease.

The rationale for the opinion must also be provided.

2.  The RO or the AMC should also undertake any other indicated development.

3.  Then, the RO should readjudicate the issues on appeal, to include considering the impairment from the Veteran's depressive disorder in rating his PTSD.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


